Citation Nr: 1734751	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right shoulder osteoarthritis.

2.  Entitlement to a compensable initial rating for alopecia areata.

3.  Entitlement to a compensable initial rating prior to July 18, 2016, and a rating in excess of 10 percent thereafter, for right ankle osteoarthritis. 

4.  Entitlement to service connection for left foot disability to include calcaneal spur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to May 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  Jurisdiction over the claims later transferred to the Atlanta, Georgia RO.

In February 2016, the Veteran testified before the undersigned at a hearing at the Atlanta RO.

Following the Board's May 2016 remand, the RO issued a rating decision in October 2016 awarding service connection for a right foot disability.  This issue is, therefore, no longer on appeal as it has been granted in full.  The October 2016 rating decision also awarded a 10 percent rating for the right ankle disability on appeal, effective July 18, 2016.  As this increase does not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation for his right ankle remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  The Veteran experiences pain in his right shoulder impacting his ability to lift things at work, sleep and use the cane needed for his lower extremity disability; but is without restriction approximating midway between the side and shoulder level or 25 degrees from the side; without deformities other than osteoarthritis, or dislocations; and without other manifestations of the disability.

2.  Alopecia areata is not shown on physical examination during the pendency of this claim, and is described by the Veteran as intermittent and limited to the scalp.

3.  Since the initial grant of service connection, the Veteran's right ankle osteoarthritis has been manifested by pain, which impacts his ability to stand more than five minutes and causes difficulty while walking; but at no time since the grant of service connection has the ankle experienced ankylosis, marked limited motion, malunion of the os calcis or astragalus, or astragalectomy.  

4.  The Veteran has no qualifying chronic disability or underlying left foot pathology at any time since his separation from active service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for right shoulder osteoarthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201-5010 (2016).  

2.  The criteria for an initial compensable rating for alopecia areata are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7831 (2016).

3.  The criteria for an initial 10 percent disability rating, and no more, including since July 18, 2016, for right ankle osteoarthritis are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5271 (2016).  

4.  A left foot disability to include calcaneal spur, was not incurred in the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2014); 38 C.F.R. § 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

While the VCAA notice letter is not within the claims file, the Veteran submitted the Pre-Discharge/DES Notice Response in December 2010, which is indicative of his receipt of notice related to these claims.  Moreover, the rating issues arise from the Veteran's disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified post-service treatment records and Social Security Administration (SSA) records have been obtained.  The Veteran was initially afforded general medical and joints examinations in 2011.  VA skin, foot, ankle and shoulder examinations were again obtained in 2013.  Following the Board hearing and subsequent remand, the Veteran was most recently afforded VA examinations in July 2016.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the joint examinations, the United States Court of Appeals for Veteran's Claims (Court) recently found that joints rated on the basis of limitation of motion should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the Court more recently held that 38 C.F.R. §4.59 is meant to compensate a claimant whose pain does not cause enough limitation of motion in a joint to reach a compensable level; it is not for application where the claimant already has a compensable level of limitation of motion.  Vilfranc v. McDonald, 28 Vet. App. 357, 361 (2017).  Here, the right shoulder has a compensable rating throughout the pendency of this claim, as does the right ankle, by virtue of the decision below.  Hence, a remand for a Correia-compliant examination is not necessary in this case.

Moreover, neither the Veteran, nor his representative raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2016). 

Right Shoulder Osteoarthritis

The Veteran's right shoulder disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the shoulder) affected by limitation of motion.  See 38 C.F.R. §§ 4.45, 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011). 

Under DC 5201, involving limitation of motion, a 20 percent evaluation is assigned for limitation at shoulder level.  A 30 percent rating is assigned when motion is limited to midway between the side and shoulder level.  A 40 percent rating is assigned when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, and abduction from zero to 180 degrees.  38 C.F.R. § 4.71a, Plate I.  With forward elevation (flexion) and abduction, range of motion for the arm is from the side of the body (zero degrees) to above the head (180 degrees) with the mid-point of 90 degrees where the arm is held straight out from the shoulder.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.

The Veteran filed his claim in for service connection for the right shoulder in December 2010, prior to his separation from active service and was awarded service connection by way of the September 2011 rating decision on appeal.  The initial 10 percent rating assigned was based upon the findings in a February 2011 VA examination.  The Veteran reported at this time that his right shoulder had waxing and waning pain without flare up.  He was noted to be limited to lifting 30 pounds and also as having problems working overhead or pushing/pulling.  Physical examination revealed no tenderness or swelling.  Active range of motion testing revealed flexion and abduction from 0 to 180 degrees.  Passive testing revealed motion from 0 to 70 degrees.  The examiner noted that the 0 to 180 degree range was "seemingly limited by pain before hard joint end-feel."  Internal and external rotation were both 0 to 90 degrees.  No instability was found in the joint on examination.  Mild objective pain was noted with all motion throughout the shoulder, but no spasm or weakness.  There was no additional loss of function with repetitive testing, including due to pain, weakness, fatigue or incoordination.  X-ray examination revealed right shoulder osteoarthritis.  The Veteran suggested he lost 30 days of work in the prior year due to his disability.

In an August 2012 statement, the Veteran suggested constant use of his right arm due to being right-handed caused severe pain.

The Veteran was again afforded a VA examination in May 2013.  He again reported pain, this time reporting an inability to reach over his head.  He also reported being unable to carry heavy objects and an inability to sleep on his right side.  He confirmed, however, that he was not receiving treatment for his right shoulder.  He also again stated that he does not experience flare-ups.  At this time, flexion was to 160 degrees, with pain beginning at 120 degrees.  Abduction was also to 160 degrees, but with pain beginning at 130 degrees.  There was no change with repetitive testing and the examiner confirmed there was no recurrent dislocation.  X-ray examination confirmed ongoing mild degenerative joint disease.

At the time of the Veteran's February 2016 Board hearing, he reported a very significant decrease in his right shoulder motion, with fatigue and tingling down his arm.  He reported pain if he slept on it, as well as popping and almost dislocating it, all which become worse with the use of a cane for his other disabilities.  The Veteran reported he works full time and cannot lift mail and boxes.  See hearing transcript at pages 3-5.  Because of this described worsening, the Board remanded this issue for a new examination in May 2016.

The Veteran was examined in July 2016.  He reported a locking of the shoulder with overhead movement and a lot of popping.  He again reported pain with sleeping on the right side.  He confirmed with the examiner that he had undergone no outpatient treatment for his shoulder since his separation from service, although he did report a history of using a TENS unit to manage the pain.  The Veteran reported flare ups two to three times per week with increased movement, as well as when sleeping on the right side.  He reported the pain lasted two hours after sleeping on his right and then it resolved.  The remaining flare ups were noted to resolve with rest and ice.  

Flexion was from 0 to 130 degrees, abduction from 0 to 100 degrees, and internal and external rotation from 0 to 90 degrees.  The examiner noted there was no pain with the motion testing and no pain with weight bearing.  The examiner did observe tenderness to palpation and crepitus.  There was no additional functional loss with repetitive testing, including no pain, weakness, fatigability or incoordination.  The examiner explained the inability to discuss the functional impact during flare-up since the Veteran was not experiencing a flare-up at the time of the examination.  

The examiner also noted that the Veteran had poor effort on examination leading to the limited flexion and abduction, noting an observation of the Veteran putting on his shirt with the ability to lift his arms over his head without evidence of discomfort or limitation of motion similar to that noted while testing.  

Throughout the pendency of the appeal, the Veteran's shoulder disability has been manifested by pain impeding his function, such as while sleeping and working.  He consistently reported these symptoms at the time of each VA examination and at his Board hearing.  Painful motion of a joint warrants at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In this case, the minimum compensable rating for limitation of motion of the shoulder is 20 percent.  38 C.F.R. § 4.71a, DC 5201. 

A rating in excess of 20 percent is not warranted for the right shoulder disability. Ankylosis is not present and shoulder motion is not limited to the degree required for a higher rating, even when considering flare ups and functional loss after repetitive use.  The Veteran has not demonstrated limitation of the right arm midway between the side and shoulder level to warrant a higher evaluation.  See id.  Pursuant to DC 5010, the Veteran is being compensated for the functional impact of pain at the joint caused by the arthritis in his shoulder as part of the 20 percent rating currently assigned.  The does not support a higher rating under any other diagnostic code.  There is no evidence of malunion of the humerus, nonunion or dislocation of the clavicle or scapula, ankylosis, or moderately severe muscle damage during the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Codes 5203, 5301-04.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 20 percent for the right shoulder disability. 

Alopecia Areata

The Veteran's service connected alopecia areata is rated as noncompensable under 38 C.F.R. § 4.118, DC 7831.  Under DC 7831, alopecia areata with loss of hair limited to the scalp and face is noncompensably rated.  For the maximum 10 percent rating, the alopecia areata must result in loss of all body hair.

At a February 2011 VA general medical examination, the examiner noted the Veteran's report of a history of alopecia since 1997 with the last treatment one year prior to the examination.  He reported no recurrences since.  The examiner noted, based upon physical examination, no evidence of alopecia areata and the only skin condition present was mile male pattern hair loss.

Following the award of service connection and assignment of a noncompensable rating, the Veteran submitted his notice of disagreement in November 2011, at which time he stated, "I strongly [disagree] that I must lose all my body hair and carry a scar of a damaging deformity in order to gain approval of my claim."  While the Board indeed understands the Veteran's feeling on the matter, the Board is without authority to assign a schedular rating on the basis of a disagreement with the symptoms required by the rating criteria.

In August 2012, the Veteran submitted a statement on his VA Form 9 suggesting he had treatment for alopecia in 2011, which included injections into his scalp.  He again reported this to an April 2013 VA examiner, as well as reporting recurrences of patches of hair loss every few months.  The examiner noted there was no evidence of a visible skin condition on examination.

At his February 2016 hearing, the Veteran suggested that his alopecia flares up and people stare and due to the psychological impact of this, he develops hives.  He again reported having injections into his scalp in one spot to get his hair to grow back.  See hearing transcript at page 12.  

The Board then remanded the matter for a new VA examination, to include consideration of the hives.  During the remand development, private outpatient records were associated with the claims file, which show a report of the Veteran experiencing hives due to a seafood allergy.  The records otherwise pertain only to the Veteran's knee and back disabilities.

The Veteran most recently underwent examination in July 2016.  At this time, he reported that he had not received any dermatology care since his active service.  He reported one or two episodes of hair loss, the last being one year prior.  He reported using Selsun Blue when his alopecia flares.  The examiner noted that there was no scarring or disfigurement, no physical skin condition, and one area, 3 millimeters in diameter, of decreased hair follicles, which was not alopecia areata.  The examiner also made a note that the Veteran was asked about hives and replied indicating he only gets hives when he eats or touches shellfish.

The criteria for a 10 percent rating for alopecia have not been met at any time since the Veteran's award of service connection.  As detailed above, the Veteran's alopecia has not been shown on physical examination since service.  As to the symptoms described by the Veteran, the alopecia is manifested at most by loss of hair limited to the scalp.  The medical evidence does not reflect, and the Veteran does not argue, hair loss affecting other parts of the body.  The Veteran has only voiced complaints of hair loss affecting the scalp.  The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating.  Thus, the preponderance of the evidence is against the claim, and the criteria for a compensable evaluation under DC 7831 have not been met.  

Moreover, where, as here, the disability for which service connection is in effect is specifically listed in a DC, the disability should be rated under that DC and not under another DC by analogy.  See Copeland v. McDonald, 27 Vet. App. 333 (2016).  As DC 7831 is specifically for rating alopecia areata, further consideration of the DCs in 38 C.F.R. § 4.118 are not warranted.

Right Ankle Osteoarthritis

The Veteran's right ankle osteoarthritis is rated as noncompensable prior to July 18, 2016, and 10 percent thereafter, under 38 C.F.R. § 4.71a, DC 5010-5271; also see 38 C.F.R. § 4.27.  

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003.  Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for a major joint (which includes the ankle) affected by limitation of motion.  See 38 C.F.R. §§ 4.45, 4.71a, DCs 5003, 5010; see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011). 

A 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2016).  The rating schedule does not define what constitutes "moderate" and "marked" limitation of motion.  Instead, the Board is to evaluate the evidence in such a manner that its decision is "equitable and just."  38 C.F.R. § 4.6 (2016).  In making this determination, it is noted that normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  38 C.F.R. § 4.71, Plate II (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell, 25 Vet. App. 32.

On VA examination in February 2011, the Veteran reported constant right ankle weakness, as well as popping and giving way.  Waxing and waning pain was present, but no flare-ups.  Walking was limited to 15 minutes.  The Veteran confirmed that he was not missing work due to his ankle.  The examiner observed the Veteran walking with a gait favoring the left lower extremity, no tenderness or swelling, and normal strength.  Range of motion was normal, as dorsiflexion was to 20 degrees and plantar flexion to 45 degrees.  There was no instability on physical examination and no increase in functional impairment with repetitive testing.  The examiner noted that because there was no abnormal shoe wear, the Veteran's weight bearing was not favoring one side or the other.  X-ray revealed right ankle osteoarthritis.  

The Veteran was again examined in May 2013 at which time he reported ankle swelling, collapse and locking.  He also reported a tendency for the ankle to twist while walking.  It was described as painful, but without flare-up.  The Veteran again confirmed that he does not undergo treatment for the right ankle.  Range of motion testing was again normal and did not change with repetition.  The examiner noted that there was no functional loss; no tenderness or pain on palpation, no laxity on testing, but then noted that the Veteran can work, but has mobility problems due to the ankle.  X-ray again revealed arthritis in the right ankle.

At his February 2016 hearing, the Veteran reported daily pain in his right ankle and also reported that it rolls easily and swells, such that he sometimes uses a brace.  See hearing transcript at page 10.

The Veteran was most recently examined in July 2016.  He again confirmed no treatment for the ankle since service.  The Veteran reported to the examiner that he experiences instability in the ankle and wears an ankle sleeve sometimes.  He reported experiencing pain in the ankle when walking for standing for more than five to ten minutes, which is relieved with the use of ice and Epsom salts.  He confirmed the presence of daily pain, which flares when he has to walk up hilly terrain or stand more than five minutes.  Range of motion was tested and dorsiflexion was to 20 degrees and plantar flexion to 40 degrees.  The examiner indicated there was no pain with weight bearing, no pain or tenderness on palpation, no crepitus and no additional loss of function with repetitive testing.  The examiner confirmed there was no pain, weakness, fatigability or incoordination that limits the functional ability after repetitive testing.  Muscle strength testing was normal.  The examiner noted the prior x-ray findings showing arthritis, but noted that a July 2016 x-ray was within normal limits.

Upon careful review of the record, the Board finds that assignment of an initial evaluation of 10 percent, but no higher, is warranted for the Veteran's service-connected right ankle disability.  Throughout the pendency of the appeal, including prior to the July 2016 initial showing of limited motion, the Veteran's right ankle disability has been manifested by pain impeding his function.  In particular, the Veteran reported ankle weakness and twisting and an inability to stand more than five minutes without flare up of pain.  He consistently reported these symptoms at the time of each VA examination and at his Board hearing.  In fact, one VA examiner noted the impact on employment as including limited mobility.  Painful motion of a joint warrants at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  In this case, the minimum compensable rating for limitation of motion of the ankle is 10 percent.  38 C.F.R. § 4.71a, DC 5271. 

A rating in excess of 10 percent is not warranted for the right ankle disability at any time since the initial grant of service connection.  Neither ankylosis, nor malunion of os calcis or astragalus are present.  There was also no astragalectomy.  Further, the range of motion was normal at the 2011 and 2013 examinations and only slightly limited at the 2016 examination, even when considering flare ups and functional loss after repetitive use; thus, the evidence does not warrant a finding of marked limitation of motion, which is required for a higher rating.  Pursuant to DC 5010, the Veteran is being compensated for the functional impact of pain at the joint caused by the arthritis in his ankle prior to July 18, 2016, as part of the 10 percent rating assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-74.

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for the right ankle disability. 


Additional Considerations 

The Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447   (2009) has been raised.  Initially, the Board notes that the Veteran reported being employed throughout the pendency of the claim.  At the February 2016 hearing, he confirmed working full time.  Moreover, the ratings assigned compensate the Veteran for the service connected disabilities' impact on his employment.  The Veteran has not alleged, and the evidence does not suggest unemployability due to any of his service connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran filed a claim for service connection for bilateral calcaneal spurs in December 2010.  Service connection was denied.  During the pendency of this appeal, service connection for right foot calcaneal spurs was awarded by way of an October 2016 rating decision.  The matter of whether service connection is warranted for the left foot remains on appeal.  

The Board indeed recognizes the in-service notation of recurring foot pain within the Report of Medical History filled out by the Veteran in December 2010.  A notation of possible plantar fasciitis was also noted in 2007 and 2008.  The question remains whether the Veteran has had a left foot disability any time during the pendency of this claim.

At the time of the February 2011 VA examination, the examiner noted plantar heel pain and fatigue, but no weakness, no swelling, no heat, no flare ups and no tenderness.  The examiner, in fact, noted the Veteran walked with a gait favoring the left lower extremity.  The examiner noted a diagnosis of left foot strain, presumably based on the report of left heel pain.

In August 2012, the Veteran again reported daily foot pain.  On VA examination in April 2013, the Veteran reported he still experienced pain, which becomes worse when standing or walking.  This examiner also noted left foot strain, again, presumably based upon the reports of pain.  X-ray did not reveal any abnormality in the left foot.  The examiner confirmed that the x-rays do not show the presence of calcaneal spurs.

At the February 2016 hearing, the Veteran confirmed that he had had no treatment related to his feet since active service.  See hearing transcript at page 16.

The Veteran underwent a VA examination of his feet most recently in July 2016.  The examiner reviewed the record, including the medical history, and also physically examined the Veteran.  The examiner concluded that the Veteran had actually had no left foot pathology at any time since his active service.  

Thus, it appears the prior VA examiners suggested the presence of a left foot strain due to the Veteran's reported pain, but reported no actual findings of specific left foot pathology; and the 2016 examiner confirmed there has been no left foot disability assessed during the pendency of the claim.

While the Veteran is recognized for his report of ongoing pain in left foot, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  

For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  See 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of 38 C.F.R. § 3.317 for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Foot or other orthopedic disabilities have not been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).  The Veteran does not have a diagnosed illness; hence service connection would not be warranted on the basis of a chronic multi symptom illness.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

The Veteran had service that qualifies him as a Persian Gulf veteran.  The reports of a painful foot could constitute objective signs of an undiagnosed illness.  These reports; however, do not seem credible given the completely normal findings or complaints of pain on examinations during the appeal period.  There was no evidence of painful motion or pain on these examinations.  The evidence is thus against finding objective signs of an undiagnosed illness.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left foot disability.  As such, the evidence is insufficient to support a grant of service connection.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).











						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 20 percent rating, but no more, for right shoulder osteoarthritis is granted effective the date of service connection.

A compensable initial rating for alopecia areata is denied.

Entitlement to an initial rating of 10 percent, but no more, for right ankle osteoarthritis is granted effective the date of service connection. 

Service connection for left foot disability to include calcaneal spur is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


